DETAILED ACTION

The amendment filed on 03/16/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, lines 4-5, the applicant recites “one or more of the agitator assemblies”. This phrase is confusing since in line 3, the applicant claims a single agitator assembly. The examiner will assume that by one or more of the agitator assemblies, the applicant means “the agitator assembly”. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et all (WO2014189517) and Downton (US 20160195087)

Regarding claims 1 and 10, Samuel discloses a system (190) (fig 2), comprising: an assembly (190) having a housing (200) and including stators (201, 203) and rotors (260, 204) located therein that form at least two concentric power modules having at least first (221) and second flow cavities (240) located therethrough (fig 2); a valve assembly (210) fluidly connected to the at least two concentric power modules (fig 2), the valve assembly configured to selectively control a flow of drilling fluid through the at least two concentric power modules (page 4 last paragraph); and a controller (140, 230) coupled to the valve assembly and one or more downhole sensors (page 2 last paragraph), the controller configured to receive signals from the one or more downhole sensors that send downhole drilling data to the controller (page 2 last paragraph), 
Samuel teaches the use of a motor as opposed to an agitator, and Samuel is silent regarding the fact that the controller is further configured to send control signals to the valve assembly to open and close the valve assembly to increase a rotational speed 
Samuel and Downton discloses similar motor used in downhole application. 
Downton teaches the use of a motor actuation control system to control an agitator ([0078]-[0079]). Downton further teaches that the controller is further configured to increase a rotational speed of at least one of the at least two concentric power modules and control a vibrational frequency of the at least two concentric power modules ([0072]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Samuel and Downton before him or her, to modify the apparatus disclosed by Samuel to include using the system as an agitator and controlling the rotational speed and vibration as taught by Downton in order to reduce whirl or to otherwise improve drill bit operation ([0078]).  

Regarding claim 2, Samuel further discloses that the controller is configured to send a control signal to the valve assembly to divert drilling fluid to one of: a first flow cavity of the at least first and second flow cavities, a second flow cavity of at the least first and second flow cavities, or both the first flow cavity and second flow cavity simultaneously of the agitator assembly (page 4 last paragraph, page 5, first paragraph).



Regarding claim 4, Samuel further discloses that the controller is configured to increase a rotational speed of at least one of the at least two concentric power modules and control a vibrational frequency of the at least two concentric power modules in response to the downhole drilling data (page 5, paragraph 1 and 2).


Regarding claim 6, Samuel further discloses the at least two concentric power modules comprises: -a two lobe power section (page 5 paragraph 2).

Regarding claim 7, Samuel discloses that the controller (230) control the flow through power sections thus control RPM and frecquency (page 5 paragraph 1 and 2)   However Samuel is silent regarding the specific frecquency range controlled by the controller. 
However, Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Samuel and Downton before him or her, to modify the apparatus disclosed by Samuel to include increasing the two lobe power section from about 15 HZ to about 20 HZ in order to achieve optimal operation of the downhole tool since it has been held that where the general conditions of a claim are 

Regarding claim 8, Samuel further discloses that the controller is a computer that is provided with input data including, a frequency of the agitator assembly coupled to a drill string, a location of the agitator assembly, physical properties of the drill string, a structure and composition of a wellbore, or surrounding geological formation of the wellbore (page 3 paragraph 1).

Regarding claim 9, Samuel further discloses that the controller sends a signal to the valve assembly to cause the valve assembly to reduce the rotational speed of the at least two concentric power modules or discontinue the rotational speed when the controller receives data that a drilling progression criteria is met (intended use: controller 230 is capable of sending a signal to valve assembly to reduce rotational speed see page 5 paragraph 1).


Allowable Subject Matter

Claims 11-20 are allowed. 

5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANY E AKAKPO/Examiner, Art Unit 3672           

05/19/2021